DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 04/08/2022 for application number 17/716,738. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit as a CON of Application Number 16/544,702 filed on 08/19/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,301,573. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a semantic network that can prohibit access to information on a per-user basis by associating data components with each user.

Allowable Subject Matter
The following is an examiner’s statement of reasons as to why the claims are allowable over the art of record. The prior art of record, specifically Henriksen et al. (US 2013/0117060 A1) and Pendleton et al. (US 9,258,195 B1), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art of record teaches a computing system comprising:
a network interface [Henriksen: Para. 9, network]; 
at least one processor [Henriksen: Para. 9, processor]; 
a non-transitory computer-readable medium [Henriksen: Para. 9, storage medium]; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including [Henriksen: Para. 9, instructions stored on the storage medium to perform the following]: 
receiving an indication of an instance of a semantic network, the semantic network comprising conceptual data components and associative data components [Henriksen: Fig. 5, (210), Para. 76, open shared mind map; Pendleton: Fig. 1, Col. 3, line 64 – Col. 4, line 11, selecting a network for display, comprising a plurality of nodes]; 
receiving a selection of at least one data component from among the conceptual data components and associative data components, the selection comprising an indication to (i) block the selected at least one data component or (ii) selectively filter the selected at least one data component [Henriksen: Fig. 3, Para. 76, organizer can select a node to restrict or permit access to one or more users (i.e. access relates to editing information associated with selected node); Pendleton: Figs. 5-6, Col. 10, lines 9-50, user can select a network for display and in doing so can manipulate the display and relationships (i.e. filtering)]; and 
presenting a visualization of the semantic network, wherein the visualization is configured to (i) exclude data related to the selected one or more conceptual data components and associative data components or (ii) include data related to the selected one or more conceptual data components and associative data components and exclude data not related to the selected one or more conceptual data components and associative data components [Henriksen: Fig. 4, Para. 76, presenting the mind map to the user with the locked/unlocked nodes displayed; Pendleton: Figs. 5-6, Col. 10, lines 9-50, user can filter the displayed relationships by selecting a drop-down menu from a node]. 

However, the prior art of record does not teach associating the selection of at least one data component from among the conceptual data components and associative data components with a particular user; and based on the selection of at least one data component from among the conceptual data components and associative data components, limiting a visualization of the semantic network presented to the particular user, wherein limiting the visualization comprises (i) if the indication is to block the selected at least one data component, excluding from the visualization any data related to the selected at least one data component or (ii) if the indication is to selectively filter the selected at least one data component, including in the visualization data related to the selected at least one data component and excluding in the visualization any data not related to the selected at least one data component. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of associating the selection of at least one data component from among the conceptual data components and associative data components with a particular user; and based on the selection of at least one data component from among the conceptual data components and associative data components, limiting a visualization of the semantic network presented to the particular user, wherein limiting the visualization comprises (i) if the indication is to block the selected at least one data component, excluding from the visualization any data related to the selected at least one data component or (ii) if the indication is to selectively filter the selected at least one data component, including in the visualization data related to the selected at least one data component and excluding in the visualization any data not related to the selected at least one data component, in combination with the other elements recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179